Case 1:19-cv-01608-JDB Document 1-4 Filed 06/03/19 Page 1of1

xkk
a =GOVERNMENT OF THE DISTRICT OF COLUMBIA ve
eee OFFICE OF RISK MANAGEMENT
Jed Ross
Chief Risk Officer RE
October 10, 2018 . CEIVED
. UCT 4 3 dig
Gideon, Cooper & Essary
315 Deaderick Street, Suite 1100
Nashville, TN 37238 =<
Your Client: Lana M. Paavola on behalf of the Estate of Joel D. Paavola

Date & Time of Loss: 6/4/2018

Our Claim Number: GL-!8-00811]

Location of Loss: 5133 Harding Pike, Nashville, TN 37205
Description of Loss: Negligence and Recklessness

Dear C. J. Gideon, Jr. and/or J. Blake Carter:

This will acknowledge receipt of your correspondence notifying our office of a claim against the District
of Columbia. This claim has been assigned to Claims Specialist LaShonda Wright who can be reached at
202-724-6576 or lashonda.wright@dc.gov for investigating and processing. The assigned Claim Number
GL-18-00811.

An inquiry will be submitted to the involved agency seeking any/all information that they have regarding
this incident. The involved agency will be given a minimum of thirty (30) days to respond to our request.
Please wait at least forty-five (45) days after receipt of this letter before reaching out to the assigned
Claim Specialist for a status of your claim.

If you have not already done so, please send the following information to expedite the claims process:
e Your client’s complete index information

¢ Photographs of the incident scene, damaged property, and/or injuries

e Any and all medical records and bills if claiming injury

e Police Reports and/or any and all documents which may bear on the validity or amount of
this claim (proof of expenses, invoice, estimates, receipts, etc.)

This letter does not waive the District of Columbia’s right to timely and complete notice within six
months of the incident as required by D.C. Code Section 12-309.

Very truly yoursj¥ ‘
LN Fee
DCORM TortLiability Divisio
"WARNING: Itis a crime to provide false or misleading information to the District of Columbia Govemment, or to any department or agency thereof, regarding

any claim upon or against the District of Columbia, or any department or agency thereof, knowing such claim to be faise, fictitious, or fraudulent. Such an acts
subject to Imprisonment of not more than one year and a fine of not more than $100,000 for each violation”.

 

441 Fourth Street, NW, Suite 800 South | Washington, DC 20001 | Tel: (202) 727-8600 | http://orm.dc.gov/
WE AR

eae
dC EXHIBIT

it

 
